DETAILED ACTION
Response to Arguments
	Applicant’s arguments, see the Reply Brief filed February 17, 2022, in light of the Patent Board Decision made April 13 ,2022, have been found persuasive. The 103 rejection of 1-6 and 8-11 has been withdrawn.
Allowable Subject Matter
Claims 1-6 and 8-11 as presented in the claims filed October 12, 2022, are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance in light of the Patent Board Decision made April 13, 2022:
Claim 1 is allowed because the closest prior art of record fails to disclose a personal respiratory protection device comprising a main body having a headband attachment portion, a headband, the headband attached to the headband attachment portion by a headband module, wherein the headband module includes first and second tabs, wherein an upper side of the headband is bonded to the first tab of the headband module and a lower side of the headband is bonded to the inner surface of the second tab, and wherein an outer surface of the second tab is bonded to the main body.
The closest prior art of record is Bryant (US 5724677) which discloses a personal respiratory protection device comprising a main body having a headband attachment portion (Fig 9), a headband (Fig 9, band 202a), the headband attached to the headband attachment portion by a headband module (Fig 9, module at tabs 250), wherein the headband module includes first and second tabs (Fig 9, tabs 250). Bryant, alone or in combination, is silent on wherein an upper side of the headband is bonded to the first tab of the headband module and a lower side of the headband is bonded to the inner surface of the second tab, and wherein an outer surface of the second tab is bonded to the main body.
Claims 2-6 and 8-11 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786